In the
    United States Court of Appeals
                For the Seventh Circuit
                           ____________

No. 02-4392
UNITED STATES      OF AMERICA,
                                                  Plaintiff-Appellee,
                                  v.


MICHAEL C. ANTONELLI,
                                             Defendant-Appellant.

                           ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 78 CR 721—William T. Hart, Judge.
                           ____________
      SUBMITTED APRIL 5, 2004*—DECIDED JUNE 3, 2004
                      ____________



    Before BAUER, COFFEY, and ROVNER, Circuit Judges.
  PER CURIAM. Federal inmate Michael C. Antonelli, who
is currently serving sentences for a 1997 bank fraud and a
2001 bank robbery at the United States Penitentiary in
Beaumont, Texas, filed in the district court a self-styled
“Motion for a Court Order Allowing Defendant to Possess


*
  After an examination of the briefs and the record, we have
concluded that oral argument is unnecessary. Thus, the appeal is
submitted on the briefs and the record. See Fed. R. App. P.
34(a)(2).
2                                                No. 02-4392

the Presentence Investigation Report,” challenging a newly
enacted Bureau of Prisons (BOP) policy forbidding inmates
serving a sentence in custody from retaining possession of
their presentence reports in their cells. See Bureau of
Prisons Program Statement 1351.05, Release of Informa-
tion, (Sept. 19, 2002). Antonelli was unhappy that he could
not keep in his cell a copy of his presentence report pre-
pared after convictions in the Northern District of Illinois
on 1978 firebombing charges. But rather than bringing an
independent civil action in the district where he is confined,
Antonelli filed his motion in the Northern District of Illinois
using the cause number from his 1978 criminal case. The
district court denied the motion in a minute order, conclud-
ing that Antonelli had adequate access to his presentence
report under the BOP policies. We conclude, however, that
Antonelli was not entitled to a merits ruling without prior
compliance with the procedural requirements of the Prison
Litigation Reform Act (PLRA), and thus we vacate the
district court’s judgment and remand for further proceed-
ings.
  Because Antonelli filed his “motion” under the district-
court cause number of his 25-year-old criminal case and
even captioned the United States as the plaintiff, the dis-
trict court understandably appears to have viewed the filing
as an additional motion in that long-finished proceeding.
When determining the character of a pro se filing, however,
courts should look to the substance of the filing rather than
its label. Gleash v. Yuswak, 308 F.3d 758, 761 (7th Cir.
2002); Godoski v. United States, 304 F.3d 761, 763 (7th Cir.
2002). And what Antonelli filed is not a motion in the 1978
criminal case but in actuality a separate, unrelated civil
action raising a facial challenge to a BOP policy. See United
States v. Campbell, 294 F.3d 824, 826-27 (7th Cir. 2002)
(per curiam) (recognizing that motion seeking access to
grand jury transcripts was civil action even though filed
under old criminal case number because motion had
No. 02-4392                                                 3

independent jurisdictional basis); Smith v. United States
Dist. Ct. Officers, 203 F.3d 440, 441 (7th Cir. 2000) (claim
for access to judicial court records not writ of mandamus
but civil action under federal question jurisdiction). That
distinction leads us to the real problem in this appeal.
  Because Antonelli’s filing is appropriately seen as an
attempt to commence a new civil suit, the PLRA subjected
him to significant procedural constraints and potential
consequences that he in effect evaded by using his old
criminal case number. See United States v. Howell, 354 F.3d
693, 695 (7th Cir. 2004); Moran v. Sondale, 218 F.3d 647,
649 (7th Cir. 2000) (per curiam). The PLRA first mandates
that inmates exhaust their administrative remedies before
bringing a civil action challenging prison conditions, which
is what Antonelli’s “motion” does. See 42 U.S.C. § 1997e(a);
Massey v. Wheeler, 221 F.3d 1030, 1034 (7th Cir. 2000).
Furthermore, had Antonelli properly designated his filing
as a civil action that bears no relation to his 1978 criminal
case, the district court would have initially screened his
claim to determine whether it was frivolous, malicious, or
failed to state a claim before putting the defendant to the
burden of responding. See 28 U.S.C. § 1915A(b);
Zimmerman v. Tribble, 226 F.3d 568, 571 (7th Cir. 2000).
Antonelli thus also avoided the risk of incurring a strike
should the district court have screened and dismissed the
suit; after three such strikes, inmates cannot proceed in
forma pauperis unless under imminent danger of serious
physical injury. 28 U.S.C. § 1915(g); Pischke v. Litscher, 178
F.3d 497, 500 (7th Cir. 1999); Evans v. Ill. Dept. of Corr.,
150 F.3d 810, 811 (7th Cir. 1998). In addition, even when
granting in forma pauperis status, the district court
assesses an initial partial filing fee that a prisoner must
prepay, and the entire filing fee will eventually be deducted
from the inmate’s prison trust account. See 28 U.S.C.
§ 1915(b); Hains v. Washington, 131 F.3d 1248, 1250 (7th
Cir. 1997) (per curiam). In this instance, the processing of
4                                                No. 02-4392

Antonelli’s submission as if it were a motion in his old
criminal case enabled Antonelli to escape paying up front at
least part the $150 filing fee for civil cases, as well as his
responsibility for paying the entire fee over time from his
prison trust account. See Moran, 218 F.3d at 649. The same
is true with the appellate fees in this court. Had Antonelli
been required to adhere to limitations imposed by the
PLRA, he may have decided not to risk the consequences
attached to filing a civil suit, or to pursuing it on appeal
after it had been lost. See Pischke, 178 F.3d at 500 (recog-
nizing that prisoners when thwarted from improperly
disguising civil action as petition for habeas corpus may
decide to drop claim rather than risk consequences associ-
ated with PLRA). Finally, we note that once a district court
has granted in forma pauperis status and screened a
prisoner complaint under § 1915A, it will direct the United
States Marshals Service to ensure that proper service is
effected on the defendant, which might have provided the
BOP with a better understanding of, and realistic opportu-
nity to defend against, Antonelli’s claim (as opposed to
Antonelli’s effort, which resulted in his “motion” being
routed to the criminal division of the United States Attor-
ney’s Office for the Northern District of Illinois). See 28
U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(2); Graham v.
Satkoski, 51 F.3d 710, 712 (7th Cir. 1995) (Marshals Service
is required to serve process on behalf of individuals proceed-
ing in forma pauperis); see also Fed. R. Civ. P. 4(I)(1) (civil
action challenging action of administrative agency must be
served on the U.S. Attorney in the appropriate district; a
copy of the complaint and summons must also be sent to the
Attorney General and the agency).
  The PLRA seeks to balance an inmate’s right of access to
the courts against both the need to curtail frivolous liti-
gation that overwhelms the judicial system and the benefit
of giving prison officials the first opportunity to address
problems in the system. See Kincade v. Sparkman, 117 F.3d
No. 02-4392                                                5

949, 950-51 (6th Cir. 1997); see also Smith v. Zachary, 255
F.3d 446, 450-51 (7th Cir. 2001). Keeping these purposes in
mind, we will not permit Antonelli to evade the PLRA’s
mandates. See Moran, 218 F.3d at 651 (“Prisoners who play
games to avoid the PLRA should not expect courts to
cooperate.”). The 62 appeals that Antonelli has filed in this
circuit alone over the last 16 years exemplify the need to
strictly enforce these provisions.
   Accordingly, although we in no way suggest disagreement
with the district court’s evaluation of the merits of
Antonelli’s claim, we conclude that the district court should
not have reached the merits without first enforcing the
PLRA. Cf. Sloan v. Lesza, 181 F.3d 857, 858 (7th Cir. 1999).
We thus VACATE the district court’s judgment and REMAND
for further proceedings. On remand the district court should
first assess and begin collecting the appellate fees for this
appeal using the procedures set out in 28 U.S.C. § 1915(b);
the court should then proceed to apply all applicable PLRA
provisions to Antonelli’s civil action. Any subsequent appeal
by Antonelli from an adverse judgment following remand
will in turn prompt additional appellate fees.

A true Copy:
      Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                    USCA-02-C-0072—6-3-04